DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on October 22, 2020 has been received and the references listed thereon have been considered.

Drawings
The drawings are objected to because of the following informalities:
In Figure 5, an arrowheaded lead line is missing for numeral 120.
In Figure 6, the numeral that appears to be “120” is not sufficiently legible and should be clarified; also, it seems that numeral “1” should be changed to --1’--..
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the recitations “said” in lines 3 and 4 and the recitations “comprises” and “comprising” in lines 4 and 7, respectively are considered to be legal phraseology and thus are improper. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 14, line 4, the recitation “configured to face” is vague and indefinite as to what is being set forth, particularly since the outer reliefs face the top side in such a positioning step, and it is suggested to change the subject recitation to --facing--; similarly, in line 12, the recitation “configured to face” is vague and indefinite as to what is being set forth, particularly since the outer reliefs face the top side in such a positioning step, and it is suggested to change the subject recitation to --facing--.
In claim 15, line 2, the recitation “the vacuum hold down device” lacks positive antecedent basis, and it is suggested in claim 14, line 3 to insert --down-- after “hold”.
In claim 16, line 2, the recitation “the vacuum hold down device” lacks positive antecedent basis, and it is suggested in claim 14, line 3 to insert --down-- after “hold”.
In claim 18, line 1, the recitation “cover” is vague and indefinite as to whether it is intended to be an active step, and it seems that it should be changed to --covering--.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber et al., pn 3,495,492 (hereafter “Gerber ‘492”).
Gerber ‘492 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus on which almost active step of the claimed process is performed (except for the limitations shown in italics and grayed-out) including:
a process for replacing a first porous support (e.g., 32) positioned on a perforated plate (e.g., 20) of a vacuum hold down device (e.g., 46; see Fig. 4) by a second porous support, comprising the following steps:
i)	removing the first porous support (e.g., 32), and
ii)	positioning the second porous support on a top side of the perforated plate (e.g., 20), with outer reliefs (e.g., 30) of a perforated tray of the second porous support facing the top side of the perforated plate.
Thus, Gerber ‘492 lacks the removing replacing of the porous support, particularly the “replacing … by a second porous support” including the “removing” and “positioning” steps.
However, one having ordinary skill in the art would readily appreciate and consider it obvious to replace a component of an apparatus with a replacement component for various well known reasons; for example, if the component because worn or otherwise damaged, the component is replaced so that the entire apparatus does not have to be replaced. Therefore, it would have been obvious to one having ordinary skill in the art to replace the first porous support of Gerber ‘492 with a second such porous support for the well-known benefits/reasons including those described above.
Additionally regarding claim 13, Gerber ‘492 lacks an explicit disclosure of the manner in which the porous support is mounted to the perforated plate including screwing means as follows:
[claim 13]  wherein the device comprises screwing means for temporarily fixing the first porous support to the top side of the perforated plate, and removing the first porous support comprises unscrewing the first porous support from the perforated plate and positioning the second porous support comprises screwing the second porous support on the perforated plate.
However, the Examiner takes Official notice that it is old and well known in the art to make such components releasable so that they can be attached and unattached for various known reasons including for repair and/or replacement. Further, the Examiner takes Official notice that screws are old and well known in various arts, including the art(s) of Gerber '492. As evidence in support of the taking of Official notice, the Examiner respectfully submits that screws are provided in everyday, common structures, including those used commercially, industrially, and/or by or for individual users to removably fasten two or more components to one another. Numerous specific examples of the use of screws in numerous environments, including environment(s) such as that of Gerber ‘492 (i.e., manufacturing), can readily be produced if necessary. Further, it is respectfully submitted that one having ordinary skill in the art would have been well aware and would consider obvious the use of screws as the mechanism to fix and remove one component to/from another because of various reasons including the fact that they are readily available and relatively inexpensive. Therefore, it would have been obvious to one having ordinary skill in the art to provide such releasable fixing .

Allowable Subject Matter
Claims 14-32 would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
The prior art of record, either taken alone or in combination, does not teach or fairly suggest the claimed invention. For example, the prior art of record does not teach or fairly suggest the claimed method that includes the following:
the first porous structure including a first surgical textile laid thereon,
cutting at least the first surgical textile with a cutting device,
the second porous support including … a second blade penetrable porous structure including a second surgical textile laid thereon, and
cutting at least the second surgical textile with the cutting device;
wherein the term “surgical textile” is defined in the specification as “Surgical textiles intended to be implanted in the body of a patient, such as for example meshes for hernia prostheses.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
June 17, 2021